If the meaning of words used in a statute is doubtful, the result which will follow a particular interpretation may be considered in ascertaining the legislative intent. In the case before us the controversy arises over the meaning of the words "after the cause of action therefor shall have accrued" contained in chapter 572 of the Laws of 1886. The appellant contends that these words relate to the time when the administratrix of the estate of the decedent was appointed. The respondent contends that such words refer to the date of the death of the plaintiff's intestate resulting from the alleged negligence of the defendant. The purpose of the statute should be borne in mind. As was said in Reining v. City of Buffalo (102 N.Y. 308): "The plain intent of the requirement was to protect the city from the costs, trouble and annoyance of legal proceedings, unless, after a full and fair opportunity to investigate and pay the claim, if deemed best, they declined to do so." The only persons who can procure the appointment of an administrator in a case like the one at bar are the husband, wife and next of kin of the decedent. The recovery belongs to them, and they alone are interested therein. The municipality charged with negligence has no standing to make the application. If they wait indefinitely before they apply for letters in order to enforce the claim, according to the theory of the plaintiff, the purpose of the statute as defined in the case above cited may be defeated, because the city may not know that any claim is *Page 407 
made against it until the appointment of an administrator which may be deferred for ten, twenty or even fifty years, or until the time has passed to adequately investigate the facts and determine whether to pay the claim or not.
Assume that twenty years ago a person was killed owing to the negligence of the defendant, or of any other municipality of its class; that no claim was made against it by the husband, wife or next of kin for the damages resulting from the death, and that for this reason no investigation was made by the corporation as to its liability. Is it possible that at this late day an administrator of the estate of the decedent may be appointed, the notice served and an action maintained on account of such negligence? The illustration, while extreme, is justified, if the appellant's contention is sound.
Section 1904 of the Code of Civil Procedure provides that in a case like this, "when final judgment for the plaintiff is rendered, the clerk must add to the sum so awarded, interest thereupon from the decedent's death, and include it in the judgment." Did the legislature intend that the persons interested might wait any number of years after the death before obtaining letters of administration and then commence an action to recover the value of the life and that upon securing a verdict interest should be added to the amount at the rate of six per cent per annum from the time of such death?
For the purpose of illustration assume that John Doe was killed through the negligence of a municipality over twenty years ago. Nothing was said to its officers about the death and no notice was given of any claim that it was liable on account of the death. Twenty years later an administrator was appointed, the notice served, an action brought, the case tried and it was found that the value of the life was $5,000. If the construction contended for by the appellant is correct, the recovery would be more than doubled because of the interest which had accrued. In other words, the city would be compelled to pay interest at six per cent for a period of twenty years upon a claim of which it had never heard, interest at that rate for that length of time upon a cause of action which *Page 408 
had not "accrued" until after the entire interest period of twenty years had elapsed.
These observations bear upon the question as to what the legislature intended by the words "after the cause of action therefor shall have accrued." These words, in substance, appear in almost every section of the regular statute of limitations, for which the act in question is a substitute as to the action authorized thereby. They appear in the provisions fixing the period of limitation at twenty years, ten years, six years and so on. (Code Civ. Pro. §§ 380, 386, 388.) Care is taken in certain cases to extend the period within which an action may be commenced against an administrator, but no provision is made to extend the period within which an action may be commenced by an administrator, except the uniform period of one year after the death of the intestate. (Id. §§ 392, 401, 402, 403.) Can it be contended that a cause of action upon a promissory note, or on any other contract made by an intestate, does not "accrue" until an administrator has been appointed for the deceased holder of the note, or owner of the claim? Yet why not if the claim of the appellant is sound? Upon what ground can it be held that the same words, relating to the same subject, mean one thing in the Code and another in the act under consideration? Did the legislature mean that the persons interested in a recovery for negligence resulting in death could have the cause of action "accrue" at such time as they saw fit and as would best promote their interests, even at a time when all opportunity for investigation on the part of the city had passed and no defense would be possible?
It seems to me that the legislature, in passing an act to protect cities from stale or doubtful claims, could not have intended a result so unjust to the very class they sought to shield. There is no middle ground as to the question involved. If the appellant is right, she might have waited twenty years before applying for letters of administration, or until every fact relating to the accident which might have been shown by the city had been forgotten, or the witnesses had died, and *Page 409 
then upon obtaining a verdict have had it doubled by the addition of interest. This case involves that proposition. There is no way to escape the result suggested if those interested desire to follow the course indicated.
It has generally been assumed by the bar and the public that old claims against a city for damages owing to death from its negligence many years ago cannot now be enforced. If, however, the contention of the appellant is to prevail, I can see no reason why an administrator may not now be appointed, the notice given and an action maintained, regardless of the date of the death. That would be a bad result, and it suggests a wrong construction of the statute. The interpretation of the act given below, on the other hand, is reasonable, just and works harm to no one. Immediately upon the death of a person caused by the negligence of a city, any one of those interested in the recovery of damages therefor may apply for the appointment of an administrator to bring an action. They need not wait a week. Usually they do not. Ample time is given for the service of the notice required to enable the city to investigate the claim, and, if it is found to be just, to settle, but if it is found to be unjust, to prepare to defend. This construction causes injustice to no one, gives effect to the spirit of the statute, and, as it seems to me, is in clear accord with the intention of the legislature when it used the words "after the cause of action therefor shall have accrued."
Again, section 1902 of the Code limits the time within which an action such as that before us can be commenced "to two years after the decedent's death." Under that statute it could not with reason be claimed that the time within which such an action must be commenced depends in the least upon the date when letters of administration were issued. Did the legislature in subsequently passing the act in question, with the object indicated, mean to extend the limit when the action is brought against a city, or did it intend to prescribe a further limitation for the protection of cities? Did it mean that such an action must be commenced within two years against *Page 410 
any defendant except a city and to extend the time, at the election of those interested, to ten, twenty or fifty years after the death, as to the very cities which it was trying to protect? I cannot concur in a construction that permits such a result.
It is, however, claimed that two periods of limitation apply to causes of action such as the one before us, the first, of one year, depending upon the date when the cause of action accrued, and the second, of two years, depending upon the date of the decedent's death. (L. 1886, ch. 572, § 1; Code Civ. Pro. § 1902.) As this is necessarily an action to recover damages for a personal injury resulting from negligence, why should not a third period of three years be added, as provided in section 383 of the Code of Civil Procedure? It does not seem reasonable that the legislature intended to provide two or more periods of limitation for the same cause of action, and I think that the mere statement of the claim carries with it a refutation of its soundness.
I vote for affirmance.